DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 4/7/2021:
Claims 1, 8 and 15 have been amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

EXAMINER NOTES
With respect to claim 1, giving the claim the broadest reasonable interpretation, the following limitation(s), underlined below, of this method claim (and similarly other method based conditional claims) are not given a patentable weight because they are not required to be 
“when the application is permitted to use a second AHI hosted at a second AP in the managed WAN, forwarding the received application data to the second AHI for routing via the external network thereby bypassing the WLC via the second AHI; and 
when the application is not permitted to use the AHI or the second AHI, routing the application data to the remote WLC.”
In order to give the limitations a patentable weight, the examiner suggests replacing every occurrence of the term “when” in the claim with “in response to determining”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, 
There is insufficient antecedent basis for “the data destination”, as recited in line 15. Appropriate correction is required.
There are multiple antecedent basis for “the data destination”, as recited in line  22. Appropriate correction is required.
As to claims 8 and 15, the claims recite similar limitations to claim 1. Therefore, the claims are also rejected under 112(b) for the same reason of claim 1.

As to the claim(s) that are dependent on claim(s) 1 , 8 or 15, the dependent claim(s) are also rejected under 112(b) for the same reason of their base claim(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dronadula et al. (Pub. No.: US 20160315785 A1) in view of Dronadula et al (Pub. No.: US 20170034669 A1) (“Dronadula2” hereinafter) and further in view of Unnimadhavan et al. (Pub. No.: US 20160036700 A1).
As to claim 1, Dronadula teaches a method for providing direct external network access at an access point (AP) in a managed wide area network (WAN) comprising:
establishing, at the AP, an application host interface (AHI) on a subnet associated with a network (fig. 8, 850, “Bridge” teaches an AHI on a subnet associated with a network), allowing data to access the  network and a plurality of data destinations while bypassing a default subnet of the AP connected to a remote wireless local access network controller (WLC), wherein the remote WLC controls the managed WAN via the default subnet, wherein the default subnet is established over the network (paragraphs [0027]-[0028], “default tunnel mode” teaches a default subnet of the AP, SDN controller teaches WLC);
wherein the AHI serves as an AHI for at least one forwarding device in the managed WAN (fig. 6A, 140, teaches a forwarding device);
receiving forwarded application data for the AHI from the at least one forwarding device, routing, the forwarded application data to the data destination via the network thereby bypassing the WLC (fig. 8, 870 and paragraph [0028]);
receiving application data from one or more client devices, where the application data comprises a data destination (fig. 8, 870);
determining, from a list of applications permitted to use the AHI, that the application data is received from a permitted application (paragraph [0022], “…a flow or session of packets from an application such a Bonjour be handled through a bridge set up at a particular access point…”); and
when the application is permitted to use the AHI, routing, using the AHI, the received application data to the data destination via the network thereby bypassing the WLC (fig. 8, 870 and paragraph [0028]).

Nevertheless, Dronadula further teaches establishing, at the AP, an interface on a public subnet associated with an external network (fig. 1, 135 and 199), allowing data to access the external network and a plurality of external data destinations (paragraphs [0061] and [0036]), the WLC controls the managed WAN, and wherein the external network is external to the managed WAN network (fig. 1);
 receiving forwarded application data from the at least one forwarding device, routing, the forwarded application data to the data destination via the external network (paragraphs [0061] and [0036]);
 receiving application data from one or more client devices, where the application data comprises a data destination that is external to the managed WAN (paragraphs [0061] and [0036]);
routing the received application data to the data destination via the external network (paragraphs [0061] and [0036]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the bridge to allow direct routing of internet-based application data without using the tunnel in order to increase the speed of data 
Dronadula does not explicitly teach default subnet is established over the external network and the forwarding AP.
However, in the same field of endeavor (computer network management) Dronadula2 teaches remote WLC controls the managed WAN via the default subnet, wherein the default subnet is established over the external network (fig. 1, 110, 199, and paragraph [0020]).
Therefore, based on Dronadula in view of Dronadula2, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a default subnet that is established over the external network (taught by Dronadula2) with modifying the bridge to allow direct routing of internet-based application data without using the tunnel in order to increase the speed of data transfer for a desired application by short circuiting a larger communication path with a shorter one and reducing the overhead imposed by the tunneling infrastructure as motivated by Dronadula (paragraphs [0009] and [0020]), and in order to expand the system of Dronadula to support controlling multiple networks as motivated by Dronadula2 (fig. 1).
Dronadula in view of Dronadula2 does not explicitly teach the forwarding AP.
However, in the same field of endeavor (computer networks) Unnimadhavan teaches 
at least one forwarding AP in a managed WAN (fig. 1, 142A);
 receiving forwarded application data from the at least one forwarding AP, routing, the forwarded application data to the data destination via an external network  (fig. 3, 315, 325).
Based on Dronadula in view of Dronadula2 and further in view of Unnimadhavan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the forwarding AP (taught by Unnimadhavan)  with incorporating a default subnet that is established over the external network (taught by Dronadula2) with modifying the bridge to allow direct routing of internet-based application data without using the tunnel in order to increase the speed of data transfer for a desired application by short circuiting a larger communication path with a shorter one and reducing the overhead imposed by the tunneling infrastructure as motivated by Dronadula (paragraphs [0009] and [0020]), and in order to expand the system of Dronadula to support controlling multiple networks as motivated by Dronadula2 (fig. 1), and in order to utilize the forwarding AP to balance the load across the access points.
As to claim 2, Dronadula teaches wherein the default  subnet comprises a Control And Provisioning of Wireless Access Points (CAPWAP) tunnel (paragraph [0007]); and wherein the method further comprises:
determining, from the list of applications on the AP permitted to use the AHI, that the application data is not from a permitted application (paragraph [0049]); and
routing the received application data through the default subnet and the CAPWAP tunnel to the WLC (paragraph [0049]).
As to claim 3, Dronadula teaches receiving incoming application traffic from the external network for the list of applications at the AHI (paragraph [0028]).
As to claim 5, Dronadula teaches wherein the managed wide area network comprises a plurality of Aps (fig. 2A), wherein the plurality of APs comprises one or more forwarding APs and one or more AHI APs, wherein the AHI is established at the one or more AHI Aps (paragraph [0020]); and wherein the method further comprises: receiving additional application data at one of the one or more forwarding Aps (paragraph [0049]); determining, from a list of applications on the forwarding AP permitted to use the AHI, that the additional application data is from a permitted application (paragraph [0022]); and
transmitting the additional application data using an AHI (fig. 8, 870 and paragraph [0028]).
Dronadula in view of Dronadula2 does not explicitly teach transmitting packets to a different access point.
However, in the same field of endeavor (computer networks) Unnimadhavan further teaches receiving additional application data at one of the one or more first APs (fig. 3, 305); and
transmitting the additional application data to one of the one or more second APs for utilization of the second Aps (fig. 3, 315, 325).

As to claim 6, Dronadula teaches receiving application configuration for information for an additional application, wherein the application configuration information comprises configuration information for the application to use the AHI (paragraph [0036]); and updating the list of applications on the AP permitted to use the AHI to include the additional application (paragraph [0036]).
As to claim 7, Dronadula teaches wherein the default subnet of the AP comprises a private subnet connected to the WLC (paragraph [0007]).

Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dronadula et al. (Pub. No.: US 20160315785 A1) in view of Dronadula et al (Pub. No.: US 20170034669 A1) (“Dronadula2”) and Unnimadhavan et al. (Pub. No.: US 20160036700 A1) and further in view of Nguyen (Pub. No.: US 20040083388 A1).

However, in the same field of endeavor (computer networks) Nguyen teaches blocking incoming application traffic from the external network for the list of applications at the AHI (fig. 8, 44, 52).
Based on Dronadula in view of Dronadula2 and Unnimadhavan and further in view of Nguyen, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate blocking incoming application traffic for a list of applications (taught by Nguyen) with incorporating the forwarding AP (taught by Unnimadhavan)  with incorporating a default subnet that is established over the external network (taught by Dronadula2) with modifying the bridge to allow direct routing of internet-based application data without using the tunnel in order to increase the speed of data transfer for a desired application by short circuiting a larger communication path with a shorter one and reducing the overhead imposed by the tunneling infrastructure as motivated by Dronadula (paragraphs [0009] and [0020]), and in order to expand the system of Dronadula to support controlling multiple networks as motivated by Dronadula2 (fig. 1), and in order to utilize the forwarding AP to balance the load across the access points, and in order to enhance the security as motivated by Nguyen (paragraph [0143]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/29/2021